Citation Nr: 1625890	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-27 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to VA loan guaranty benefits, including the threshold issue of whether the length and nature of the Veteran's active duty service bars her receipt of these benefits.   



ATTORNEY FOR THE BOARD

Dan Brook, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from June 17, 1986 to June 1, 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 decision of the Atlanta Regional Loan Center of the Department of Veterans' Affairs (VA).  On her August 2014 Form 9, the Veteran requested a Board videoconference hearing, which was scheduled for February 10, 2015.  However, the Veteran subsequently cancelled the hearing and did not indicate a desire to reschedule.  

The issue of entitlement to VA loan guaranty benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served more than 20 continuous months on active duty and was separated for the Convenience of the Government.   


CONCLUSION OF LAW

The Veteran's active duty service does not bar her from receiving VA loan guaranty benefits.  38 U.S.C.A. §§ 3012(b)(1)(A)(iv), 3701, 5303A. (2014).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Given the favorable disposition of the claim decided herein, all notification and development action needed for a fair adjudication have been accomplished.

II.  Analysis

As a threshold matter, in order to be generally eligible for a number of VA benefits, including loan guaranty benefits, a veteran who initially enters service after September 7, 1980 must complete either 24 months of continuous active duty or the full period for which he or she was called or ordered to active duty, whichever period is shorter.  38 U.S.C.A. § 5303A(b)(1). 

There are certain exceptions to this general rule.  These include: instances in which a person was released from active duty prior to completion of the requisite time period under 10 U.S.C.A. § 1171 (pertaining to early separation within one year before the expiration of the term of enlistment)  or 10 U.S.C.A. § 1173 (pertaining to hardship discharge of enlisted service members); a person who is discharged or released from active duty for a disability incurred or aggravated in line of duty; a person who has a disability that the Secretary has determined to be compensable under Chapter 11 of 38 U.S.C.A.(pertaining to compensation for service-connected disability); benefits which are provided for or in connection with a service-connected disability, condition, or death; benefits under Chapter 19 of 38 U.S.C.A. (pertaining to insurance); or benefits under chapter 43 of 38 U.S.C.A.(pertaining to employment and reemployment rights).  


Additionally, the exceptions include the provision of benefits under Chapter 30 or Chapter 37 of 38 U.S.C.A (education or loan guaranty) by reason of: 

i) a discharge or release from active duty for the convenience of the Government, as described in sections 3011(a)(1)(A)(ii)(II) and 3012(b)(1)(A)(iv) of 38 U.S.C.A.; 
(ii) a discharge or release from active duty for a medical condition which preexisted service on active duty and which the Secretary determines is not service connected; 
(iii) an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force; or
(iv) a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  38 U.S.C.A. § 5303A(b)(3). 

In regard to exception i) above, 38 U.S.C.A. § 3011(a)(1)(A)(ii)(II) describes an honorable discharge for the convenience of the government of an individual after 20 months of continuous active duty under a two year period of obligated service or after at least 30 months of continuous active duty under a 3 or more year period of obligated service.  38 U.S.C.A. § 3012(b)(1)(A)(iv) describes an honorable discharge for the convenience of the government of an individual after 20 months of continuous active duty under a two or more year period of obligated service.  Although this latter provision is not entirely clear, read in conjunction with 38 U.S.C.A. § 5303A(b)(3)(i), it may be reasonably interpreted as indicating that if a Veteran has an obligated service commitment of two years or more, serves 20 months or more of that commitment and receives an honorable discharge for the convenience of government, that Veteran's service would not bar her from being eligible for VA loan guaranty benefits under Chapter 37.

The Veteran's DD-214 shows that her term of enlistment was 4 years and that she received an honorable discharge after serving continuously for 23 months and 16 days.  The narrative reason for separation was "voluntary-miscellaneous" and the listed separation authority was Air Force Regulation (AFR) 39-10.  Chapter 3 of this regulation governs voluntary separations prior to expiration of term of service and indicates such separations are classified as for the Convenience of the Government.  See AFR 39-10, April 1, 1988, Chapter 3, Section B.  Subpart 3-15 governs miscellaneous voluntary separations.  This subpart indicates that Air Force personnel who do not qualify for separation for another reason may ask for separation under this provision.  However, as a "rule", applications were approved when separation would "serve the best interest of the Air Force".  Id.   

The evidence that the Veteran had an obligated period of service of two years or more, and that she served more than 20 continuous months of active duty.  Further, while voluntary, her discharge was ultimately deemed to be in the best interest of the Air Force, which means it was for the Convenience of the Government.  Accordingly, resolving any reasonable doubt in her favor, the length and nature of her active duty service does not preclude her from receiving VA loan guaranty benefits.  38 U.S.C.A. § 5107, 5303A(b)(3)(i); 38 U.S.C.A. § 3012(b)(1)(A)(iv).  


ORDER

The length and nature of the Veteran's active duty service does not bar her from receipt of VA loan guaranty benefits.   


REMAND

Now that it is clarified that the Veteran's active duty service does not constitute a bar to the Veteran receiving VA loan guaranty benefits, it must be decided whether she is otherwise eligible for these benefits.  The Veteran has received VA loan guaranty benefits in the amount of $36,000 on one prior occasion.  See Certificate of Eligibility for Loan Guaranty Benefits dated August 1998.  While this previous award does not necessarily mean that the Veteran is ineligible for additional benefits, the award of such additional benefits is subject to governing legal authority, some of which is discretionary.  See e.g. 38 U.S.C.A. § 3702(b), 3703.  From the Veteran's August 2014 statement, it appears that she has been seeking VA loan guaranty benefits in conjunction with refinancing the mortgage on her current home.  However, the evidence of record does not appear to include the amount of the mortgaging refinancing loan in question.  In order to help ensure an accurate decision is made concerning any additional VA loan guaranty benefits to which the Veteran may be entitled, a remand is necessary so that the AOJ can adjudicate the Veteran's claim in the first instance, after receiving any additional necessary information.     

Accordingly, the case is REMANDED for the following action:

1. Given that the length and nature of the Veteran's active duty service does not bar her from receiving VA loan guaranty benefits, obtain any additional necessary information from the Veteran concerning her application for VA loan guaranty benefits, initially filed in September 2013 and updated in April 2014.  

2.  Readjudicate the Veteran's claim for loan guaranty benefits.  If the claim is not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


